DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,992,887. Although the claims at issue are not identical, they are not patentably distinct from each other.
	
	Regarding claim 1, it is broader than claim 1 of ‘887 and therefore claim 1 of ‘887 anticipates instant claim 1.

Regarding claim 9, claim 1 of ‘887 discloses everything claimed as applied above (see claim 1), in addition, claim 1 of ‘887 teaches all the limitations of instant claim 9.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,992,887. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 2, claim 1 of ‘887 discloses everything claimed as applied above (see claim 1), in addition, claim 3 of ‘887 teaches all the limitations of instant claim 2.
 
Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,992,887 in view of Official Notice. 

Regarding claim 7, claim 1 of ‘887 discloses everything claimed as applied above (see claim 1), however, claim 1 fails to explicitly disclose that the pixels of the first area are operable.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Claim 1 of ‘887 teaches a plurality of pixels distributed across a first area.  Operable pixels in event cameras are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve claim 1 of ‘887 by applying the technique of making the pixels of the first area operable to achieve the predictable result of using the pixels to capture information.

	
Regarding claim 8, claim 1 of ‘887 discloses everything claimed as applied above (see claim 1), however, claim 1 fails to explicitly disclose that the pixels of the first area are operable.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Claim 1 of ‘887 teaches a plurality of pixels distributed across a first area.  Operable pixels in event cameras are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve claim 1 of ‘887 by applying the technique of making the pixels of the first area operable to achieve the predictable result of using the pixels to capture information.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,992,887. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 10, claim 1 of ‘887 discloses everything claimed as applied above (see claim 9), in addition, claim 5 of ‘887 teaches all the limitations of instant claim 10.

Claims 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,992,887. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 11, it is broader than claim 13 of ‘887 and therefore claim 13 of ‘887 anticipates instant claim 11.

Regarding claim 18, claim 13 of ‘887 discloses everything claimed as applied above (see claim 1), in addition, claim 13 of ‘887 teaches all the limitations of instant claim 9.


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. 10,992,887. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 12, claim 13 of ‘887 discloses everything claimed as applied above (see claim 11), in addition, claim 14 of ‘887 teaches all the limitations of instant claim 12.

Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,992,887 in view of Official Notice. 

Regarding claim 16, claim 13 of ‘887 discloses everything claimed as applied above (see claim 11), however, claim 13 fails to explicitly disclose that the pixels of the first area are operable.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Claim 13 of ‘887 teaches a plurality of pixels distributed across a first area.  Operable pixels in event cameras are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve claim 13 of ‘887 by applying the technique of making the pixels of the first area operable to achieve the predictable result of using the pixels to capture information.

	
Regarding claim 17, claim 13 of ‘887 discloses everything claimed as applied above (see claim 11), however, claim 13 fails to explicitly disclose that the pixels of the first area are operable.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Claim 13 of ‘887 teaches a plurality of pixels distributed across a first area.  Operable pixels in event cameras are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve claim 13 of ‘887 by applying the technique of making the pixels of the first area operable to achieve the predictable result of using the pixels to capture information.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of U.S. Patent No. 10,992,887. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 19, claim 13 of ‘887 discloses everything claimed as applied above (see claim 9), in addition, claim 15 of ‘887 teaches all the limitations of instant claim 19.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,992,887. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 20, it is broader than claim 20 of ‘887 and therefore claim 20 of ‘887 anticipates instant claim 20.

Allowable Subject Matter
Claims 3-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-6 and 13-15, the prior art of record fails to disclose encoding the pixel events as a function of a respective frame sub-period identifier and a brightness indicator value.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bi et al. (US 2019/0035091 A1) teaches generating a summary frame which is a combination of a plurality of frames of a video segment as shown in fig. 1A.  The summary frame includes metadata 124 which includes an identifier of a video segment.  However, this metadata is provided for the summary frame and not pixel events in an event camera as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/29/2022